DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action is in response to the arguments and remarks, filed on 7/21/2022, in which claim(s) 28, 31-38 and 41-47 is/are presented for further examination.
Claim(s) 1-27, 29, 30, 39 and 40 has/have been previously cancelled.

Response to Arguments
Applicant’s arguments, see page 2 to page 3 of applicant’s remarks, filed on 7/21/2022, with respect to the double patenting rejection(s) of claim(s) 1-3, 7-12 and 16-18 have been fully considered and are persuasive.  The rejection(s) of claim(s) 1-3, 7-12 and 16-18 has/have been withdrawn.

Claim Objections
Claim(s) 31-37 is/are objected to because of the following informalities:  in line 1, “The system” should be corrected to “The computer hardware system”.  Appropriate correction is required.
Claim(s) 38 is/are objected to because of the following informalities:  in line 2, “comprising” should be corrected to “comprising:” (i.e., add a colon “:” after “comprising”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 28, 31-38 and 41-47 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 28 and 38 recite(s) the limitation "virtual meeting" in line 5 in claim 28 and in line 7 in claim 38.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 31-37 and 41-47 inherit(s) the deficiencies of the claim it/they depend(s) from.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 28, 33-38 and 43-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moyer, US 2014/0047027 A1 (hereinafter “Moyer”) in view of Barraclough et al., US 2011/0239158 A1 (hereinafter “Barraclough”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 28 and 38
Moyers discloses a computer hardware system configured to execute a virtual meeting module, comprising:
a hardware processor (Moyers, [0081], see processor) configured to initiate the following executable operations:
electronically receiving, by the virtual meeting module (Moyers, [0073], see virtual areas support real-time communications between communicants (e.g., text chat, voice, video, application sharing, and file sharing) and provide a persistent historical repository for interactions in the virtual area) and from a first user interface executing in a first client device (Moyers, [0098], see the visual and audio interfaces that are provided on the client network nodes are configured to present real-time indications of all the independent communication sessions that are occurring in the virtual area. This allows a user to visualize multiple concurrent independent communication interactions and thereby quickly learn who is interacting with whom and the contexts of those interactions; and Moyers, Fig. 1, see more than 3 clients entering the virtual area platform), a first meeting user notes for the virtual meeting inputted into the first user interface from a first participant of the virtual meeting (Moyer, [0109], see the virtual area platform 18 generates for each virtual area a respective area object that is linked to a variety of different types of information relating to the virtual area; and Moyer, [0115], see information submitted by communicants for association with respective virtual areas, assemblies in virtual areas, or area activity summaries (e.g., labels or titles, notes, follow-up tasks, comments and other feedback));
electronically receiving, by the virtual meeting module and from a second user interface executing in a second client device (Moyers, [0098], see the visual and audio interfaces that are provided on the client network nodes are configured to present real-time indications of all the independent communication sessions that are occurring in the virtual area. This allows a user to visualize multiple concurrent independent communication interactions and thereby quickly learn who is interacting with whom and the contexts of those interactions; and Moyers, Fig. 1, see more than 3 clients entering the virtual area platform), a second meeting user notes for the virtual meeting inputted into the second user interface from a second participant of the virtual meeting (Moyer, [0109], see the virtual area platform 18 generates for each virtual area a respective area object that is linked to a variety of different types of information relating to the virtual area; and Moyer, [0115], see information submitted by communicants for association with respective virtual areas, assemblies in virtual areas, or area activity summaries (e.g., labels or titles, notes, follow-up tasks, comments and other feedback));
automatically analyzing, by an analysis engine having an association with the virtual meeting module, text of the first and second meeting user notes to identify key elements therein (Moyer, [0109], see the virtual area platform 18 generates for each virtual area a respective area object that is linked to a variety of different types of information relating to the virtual area including time information [i.e., under the broadest reasonable interpretation, being interpreted as a “key element”], see Moyer, [0110]; location information [i.e., under the broadest reasonable interpretation, being interpreted as a “key element”], see Moyer, [0111]; communicant information [i.e., under the broadest reasonable interpretation, being interpreted as a “key element”], see Moyer, [0112]; information describing interactions between communicants, see Moyer, [0113]; information exchanged between communicants, see Moyer, [0114]; and information submitted by communicants for association with the respective virtual areas including labels, titles, notes, follow-up tasks, comments and other feedback, see Moyer, [0115]; and Moyer, [0187], see the process of presenting a visualization of one or more ongoing or completed area activities. In accordance with this method, the client network node establishes a session with a virtual area platform that administers real-time communications between network nodes of communicants in a virtual area (FIG. 21, block 618). The client network node transmits to the virtual area platform a request for a visualization of area activity (FIG. 21, block 620). In connection with the request, the client network node receives from the virtual area platform area activity summaries describing area activity in virtual areas associated with the user (FIG. 21, block 622). The client network node presents a visualization of the area activity summaries on a display (FIG. 21, block 624), where in order to create the “area activity summaries” associated with a user the various activities including the notes must be analyzed/processed);
automatically generating, as a computer data structure, consolidated system notes as a consolidation of the first and second meeting user notes for the virtual meeting (Moyer, [0187], see the process of presenting a visualization of one or more ongoing or completed area activities. In accordance with this method, the client network node establishes a session with a virtual area platform that administers real-time communications between network nodes of communicants in a virtual area (FIG. 21, block 618). The client network node transmits to the virtual area platform a request for a visualization of area activity (FIG. 21, block 620). In connection with the request, the client network node receives from the virtual area platform area activity summaries describing area activity in virtual areas associated with the user (FIG. 21, block 622). The client network node presents a visualization of the area activity summaries on a display (FIG. 21, block 624), where the “area activity summaries”, using the broadest reasonable interpretation, are being interpreted as the “consolidated system notes” and however the area activity summaries are stored in the system, using the broadest reasonable interpretation, is being interpreted as the “computer data structure”) that:
include a common key element of the first and second meeting user notes identified by cross-referencing, using the analysis engine, the first and second meeting user notes (Moyer, [0187], see the process of presenting a visualization of one or more ongoing or completed area activities. In accordance with this method, the client network node establishes a session with a virtual area platform that administers real-time communications between network nodes of communicants in a virtual area (FIG. 21, block 618). The client network node transmits to the virtual area platform a request for a visualization of area activity (FIG. 21, block 620). In connection with the request, the client network node receives from the virtual area platform area activity summaries describing area activity in virtual areas associated with the user (FIG. 21, block 622). The client network node presents a visualization of the area activity summaries on a display (FIG. 21, block 624), where in order to create the “area activity summaries” associated with a user the various activities of that user including the notes must be analyzed/processed, where the “common key element” is the user; Moyer, [0109], see the virtual area platform 18 generates for each virtual area a respective area object that is linked to a variety of different types of information relating to the virtual area including communicant information [i.e., under the broadest reasonable interpretation, being interpreted as a “key element”], see Moyer, [0112]; information describing interactions between communicants, see Moyer, [0113]; information exchanged between communicants, see Moyer, [0114]; and information submitted by communicants for association with the respective virtual areas including labels, titles, notes, follow-up tasks, comments and other feedback, see Moyer, [0115]), and
exclude a portion of the first and second meeting user notes that lack commonality (Moyer, [0187], see the process of presenting a visualization of one or more ongoing or completed area activities. In accordance with this method, the client network node establishes a session with a virtual area platform that administers real-time communications between network nodes of communicants in a virtual area (FIG. 21, block 618). The client network node transmits to the virtual area platform a request for a visualization of area activity (FIG. 21, block 620). In connection with the request, the client network node receives from the virtual area platform area activity summaries describing area activity in virtual areas associated with the user (FIG. 21, block 622). The client network node presents a visualization of the area activity summaries on a display (FIG. 21, block 624), where in order to create the “area activity summaries” associated with a user the various activities of that user including the notes must be analyzed/processed, where the “common key element” is the user and where activities not involving the respective user would be excluded; Moyer, [0109], see the virtual area platform 18 generates for each virtual area a respective area object that is linked to a variety of different types of information relating to the virtual area including communicant information [i.e., under the broadest reasonable interpretation, being interpreted as a “key element”], see Moyer, [0112]; information describing interactions between communicants, see Moyer, [0113]; information exchanged between communicants, see Moyer, [0114]; and information submitted by communicants for association with the respective virtual areas including labels, titles, notes, follow-up tasks, comments and other feedback, see Moyer, [0115]); and
electronically publishing the consolidated system notes by forwarding the consolidated system notes to at least one of the first or second client device (Moyer, [0187], see the process of presenting a visualization of one or more ongoing or completed area activities. In accordance with this method, the client network node establishes a session with a virtual area platform that administers real-time communications between network nodes of communicants in a virtual area (FIG. 21, block 618). The client network node transmits to the virtual area platform a request for a visualization of area activity (FIG. 21, block 620). In connection with the request, the client network node receives from the virtual area platform area activity summaries describing area activity in virtual areas associated with the user (FIG. 21, block 622). The client network node presents a visualization of the area activity summaries on a display (FIG. 21, block 624)), wherein the common key element is:
common to both the first and second meeting user notes (see the discussion above about creating area activity summaries including information describing interactions between communicants, information exchanged between communications and information submitted by communicants in a respective virtual area including notes, comments and other feedback), and
identified by comparing at least one key element identified, using the analyzing, from the first meeting user notes to at least one key element identified, using the analyzing, from the second meeting user notes (see the discussion above about creating area activity summaries for a particular user and only including activity regarding that particular user), and
the identifying of a key element includes establishing that the key element meets a predetermined threshold of significance (Moyer, [0163], see creating a virtual area platform only when a threshold length of time has passed and/or participants are within a specified threshold diameter, where if these requirements are not met the virtual area platform is not created and the activities are not recorded, which effectively establishes that no data in common will be found).
Barraclough discloses automatically analyzing, using natural language processing text (Barraclough, [0078], see the note manager 103 parses the note to determine a subject or criteria for directing the creation or display of the note. More specifically, the parsing process can result in isolating keywords, parameters, criteria, and the like for comparison against, for instance, a natural language model that correlates the isolated information against predetermined subjects or topics).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Barraclough’s teachings to Moyer’s method.  A skilled artisan would have been motivated to do so in order to adapt personal management services for organizing and planning the personal/social lives of users where events, goals and plans are fluid, dynamic and nebulous, see Barraclough, [0001].  In addition, both/all of the references (Moyer and Barraclough) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as organizing information.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 38 recite(s) similar limitations to claim 28 and is/are rejected under the same rationale.
With respect to claim 38, Moyer discloses a computer program product, the computer program product comprising a hardware storage device having program code stored therein (Moyer, [0081], see computer-readable medium/memory).

Claims 33 and 43
With respect to claims 33 and 43, the combination of Moyer and Barraclough discloses wherein the common key element, within the consolidated system notes, includes a link to at least a portion of the first and second meeting user notes that are stored within a database, and the portion, to the link is directed, includes a relevant portion of the first and second meeting user notes from which the common key element was extracted (Moyer, [0116], see the virtual area platform 18 associates with an area object a respective link to a note submitted in connection with an interaction or event in the associated virtual area. In some examples, the virtual area platform 18 associates with an area object a respective link to a description of follow-up tasks submitted in connection with an interaction or event in the corresponding virtual area. In some examples, the virtual area platform 18 associates respective status indicators with respective ones of the area objects, where each status indicator typically includes an indication of the state of an interaction or other event in the associated virtual area (e.g., whether an assembly in the virtual area is in-progress or has ended)).

Claims 34 and 44
With respect to claims 34 and 44, the combination of Moyer and Barraclough discloses wherein activation of the link, within the consolidated system notes, causes the relevant portion of the first and second meeting user notes from which the common key element was extracted to be presented (Moyer, [0116], see the virtual area platform 18 associates with an area object a respective link to a note submitted in connection with an interaction or event in the associated virtual area. In some examples, the virtual area platform 18 associates with an area object a respective link to a description of follow-up tasks submitted in connection with an interaction or event in the corresponding virtual area. In some examples, the virtual area platform 18 associates respective status indicators with respective ones of the area objects, where each status indicator typically includes an indication of the state of an interaction or other event in the associated virtual area (e.g., whether an assembly in the virtual area is in-progress or has ended)).

Claims 35 and 45
With respect to claims 35 and 45, the combination of Moyer and Barraclough discloses wherein the relevant portion of the first and second meeting user notes from which the common key element was extracted is in a non-text format, and the activation of the link causes the presentation of the relevant portion in the non-text format (Moyer, [0100], see the virtual area 60 that is associated with a two-dimensional visualization of a residential room that includes six zones: a visual audio zone 64, a visual document sharing zone 66, a visual first image sharing zone 68, a visual video zone 70, a visual second image sharing zone 72, and a global governance zone 74 with a boundary that coincides with the outer visual boundary of the virtual area 60).

Claims 36 and 46
With respect to claims 36 and 46, the combination of Moyer and Barraclough discloses wherein the portion of the first and second meeting user notes is tagged with a timestamp to indicate when the portion was made (Moyer, [0110], see time information).

Claims 37 and 47
With respect to claims 37 and 47, the combination of Moyer and Barraclough wherein the consolidated system notes are published along with meeting content of the virtual meeting (Moyer, [0114], see information exchanged between communicants including real-time data streams, recorded chat data, audio data, video data, recording application sharing data, recorded co-browsing data and data files uploaded).

Claim(s) 31, 32, 41 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moyer in view of Barraclough in further view of Curtis et al., US 2009/0006982 A1 (hereinafter “Curtis”).


Claims 31 and 41
Claims 31 and 41 incorporate all of the limitations above.
Curtis discloses wherein an input is received from a meeting participant to designate meeting user notes of the meeting participant as confidential (Curtis, [0063] and [0064], see designated as being confidential not to be published/shared).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Curtis’s teachings to the combination of Moyer and Barraclough.  A skilled artisan would have been motivated to do so in order to reduce information unrelated to the meeting.  In addition, both/all of the references (Moyer, Barraclough and Curtis) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as organizing information.  This close relation between/among the references highly suggests an expectation of success.

Claims 32 and 42
With respect to claims 32 and 42, the combination of Moyer, Barraclough and Curtis discloses wherein the meeting user notes of the meeting participant is excluded from the consolidated system notes based upon the confidential designation (Curtis, [0064], see the content should not be shared, the information is disregarded or ignored).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Blayvas, WO 2016/110797, for offline betting and playing;
– Bellotti, JP 2010136370, for delivering context-based content to a user; and
– Choe Gi Seon et al., KR 10-2010-0047956, for electronic-memo based on machine-processable knowledge structure.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: October 7, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152